DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 01/05/2022 has been entered.
 
Reasons for Allowance
Claim(s) 1-5 and 7-14 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an emblem for vehicles, comprising a decoration layer, at least one lighting element that illuminates the decoration layer, an electrical power generator that generates and feeds electric power to the at least one lighting element, wherein the electrical power generator includes a rotor comprising a support disc, the support disc having at least one magnet thereon, and a stator comprising at least one printed circuit board, the at least one printed circuit board having windings as a part of traces that generate the electric power when the support disc rotates, wherein said at least one printed circuit board comprises a first printed circuit board having a first surface and a second surface, the first surface facing the support disc, the second surface being opposite to the first surface, the emblem further comprising a magnetic conducting layer disposed on the second surface of the first printed circuit board and configured to improve transformation of magnetic field into electric power as specifically called for the claimed combinations.
The closest prior art, Bai (US 2018/0022149 A1), does not include at least one printed circuit board comprises a first printed circuit board having a first surface and a second surface, the first surface facing the support disc, the second surface being as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Bai reference in the manner required by the claims. 
To clarify the allowable subject matter, Bai fails to disclose in particular the magnetic conducting layer. The magnetic conducting layer, as disclosed by the applicant, improves transformation of power from the magnet into the coil by shaping the magnetic field. While the Examiner is personally certain that such field shaping can be found throughout the art of power generation (particularly in industrial applications), such references, if discoverable, would largely be outside the realm of relevant prior art, and would omit particular relevancy to automotive decorative illumination. There is no relevant prior art of record which suggests shaping the magnet field within a stator/rotor powered emblem device for a vehicle, and the Examiner lacks motivation to modify Bai in such a way to anticipate this claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/           Examiner, Art Unit 2875